850 F.2d 690Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John P. DAROUSE, JR., Defendant-Appellant.
No. 87-6638.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 29, 1988.Decided:  June 17, 1988.

John P. Darouse, Jr., appellant pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
John P. Darouse, Jr., a federal inmate, appeals from the judgment of the district court denying his motion to vacate sentence under 28 U.S.C. Sec. 2255.  He alleges that his guilty plea was unlawfully induced and that his plea agreement included improper requirements not on the record, that he was denied due process, equal protection and a fair trial by federal officials who encouraged him to violate the terms of his release on bond before sentencing, that the misconduct of the federal agents prejudiced him and that he received ineffective assistance of counsel.  We affirm.


2
Darouse pled guilty to conspiracy to distribute cocaine and to income tax evasion.  He was released on bond while awaiting sentencing, but his bond was revoked after a routine test showed that he had been using cocaine.  Underlying all of Darouse's claims is his contention that the government required or encouraged him, as part of his plea agreement, to carry out an active investigation of ongoing criminal drug violations and that he used cocaine only in furtherance of his investigation on the government's behalf.


3
An evidentiary hearing was held in the district court on Darouse's claims.  The district court's findings of fact, supported by the record of Darouse's guilty plea hearing, bond revocation hearing and sentencing, are that Darouse was not required or encouraged by anyone to make any investigations or to violate the terms of his release.  Accordingly, all of his claims lack merit.  We therefore grant leave to appeal in forma pauperis and affirm the judgment of the district court.*   We dispense with oral argument because the facts and legal documents are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.



*
 Darouse has moved to supplement the record with a three-page transcript of comments made by the court following the ruling from the bench.  As the district court had previously forwarded the referenced transcript to this Court as a supplement to the record on appeal, Darouse's motion is moot